Vale Lac Baty
17753-29el Cackml Uns}

Pelee! Aeditel Cone Legmspon [R E C E I V EID)

- P29. Bax 1Ys-90
Carmgton ky Yeria-Yses

Definer} th flo fa SEP 03 2021

CLERK, U.S. DISTRICT COURT
o _ ANCHORAGE, AK
ZN THE UMETED STATEs DISTRECT “Coury

FOR The PLSTRrCy oF ALASIC4
UNSTED STATES OF Amertca ) Me. Yel -er- OSS AS - RAB
Flam FF )
_ : al
) VERS FIED” WoTyce OF

 

-

Wares Lee Asey )  Retegtow OF GOVERNMENT §
Dafenleny., ) SETTLEMEVT OFFER

~~ — L hale Batty declare os Fallews 1 ee ee

AL LT cece) tre Government's Jeter (Oks. Bra), afferng 45 Settle
tris Fule 4h Cy) procsed ny by Fe turn my, Same of ay prey, Sormehme

aS yee July § geal, aed

a, ; dhetty thereafter ( ethan olor a wrele) | L S2n¥ Government Counsel
a hand - wri tien | atbec thet ceyecsd Priv Sethe meant offer and Said Tt
WAS _godr, fo Vien The Cle WW Cow} Haheed,

3, a dida's Mole aw cory 3f Pris \ep pec becemse BA Prov Ar it would be

- relevent fo Pos Cee Ge thay Fed. A, Evid, 708 barr use of ex Sante?

a Sayer, t offerr a pry: oT difpreving Het

“Sead ot ‘1.4-cr- 00028-RRB Document 398 Filed 09/03/21 Page 1 of 3
Verified Mokice af 2) ey ron _ =
fac lare unter poreity of paryety tre Fersgomg time end fe the

 

 

 

 

 

 

 

 

bah ok ny Krntladge Oe
E xecuhd sme Arvoost ae sek m Lexington KY
BAL pom
Vralale Bovey -
phen. | PPatmceY ~ __-senantces _ Defenders m fe Je

 

 

Carpe} of Servic

ety FE cee De me 8 cep of Pe Pertgeny te te
Follewms |

G » AMicheael EbeN\

Axa We TT Ave, ty Reem ass

 

 

Anchoase AK 41513-7567
4

 

 

 

 

 

 

 

 

 

 

 

C re

 

 

O Sug, Garey | a ; Oo
yee pS? Ape PRE BRB Document 398 Filed 09/03/21 Page 2 of 3 2

 

 
K aves Lee Basey
7753-06 Gardmal YO
Ferrel Medical Corer Lermston

{, 9. B&ox% Yyyss
Lexinghen KY Yosta-4ses

LEXINGTON KY 405

31 AUG 2021 PMS L

 

Cierk OF Court

222 \N 7TH AVE

U.S. Courthouse
Anchorage, AK 99513-7567
United States |

17753-0062

Case 4:14-cr-00028-RRB Document 398 File / P
S9515-7SR7S3S AINE Caeiiae we IPlalypeghiedystily gop
